EXHIBIT 10.22

 
CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE
PLACE WITH FOUR ASTERISKS [****].
 
The Big Company, LLC and Options Media Group Holdings, Inc., t/b/k/a PhoneGuard,
Inc.


AGREEMENT


Product Parties:
Options Media Group Holdings, Inc., n/k/a PhoneGuard, Inc., a Nevada
corporation, (hereinafter “OPMG/PhoneGuard”).



Other Parties:
The Big Company, LLC (“TBC”)



Product:
Software Application for portable and mobile communications  devices that
provides monitoring, notification and service blocking to prevent text messaging
activities and service while driving or riding in a moving vehicle, and also
provide notices of excessive speed and location tracking of mobile device along
with antivirus protection for smart phones.



Product Name:
DriveSafeTM and PhoneGuard® mobile software applications for smart phones.



Purpose:
Provide Justin Bieber and Remster 2, LLC (“Endorsement Party” and “Consulting
Party, respectively”) and TBC to contract as Endorsement Party and Consulting
Party to provide Spokesperson services for launch of national advertising and
promotions campaign of the Product via all available digital and traditional
media, including but not limited to mentions and placement at live events, on
Twitter®, MySpace®, Facebook® and Endorsement Parties’ web
pages.  OPMG/PhoneGuard shall also consult and provide input, guidance and
approval of all print and broadcast promotional media for the advertising and
promotions campaign. This Agreement is dependent upon Justin Bieber executing a
binding Agreement or Term Sheet with OPMG/PhoneGuard in the form presented to
TBC, or with such changes as are reasonable to OPMG/PhoneGuard, as indicated by
OPMG/PhoneGuard’s execution of said Agreement or Term Sheet.



Territory:
North America, Central America and South America.



Term:
One year from the date of execution of this Term Sheet or such longer term as
exists in any Agreement or Term Sheet with Endorsement Party and Consulting
Party and OPMG/PhoneGuard.

 
 
Page 1 of 9

--------------------------------------------------------------------------------

 
 
Compensation:
OPMG/PhoneGuard is the licensee of the Software Application at issue for the
Territory referenced herein and is a publicly traded company on the OTC Markets
as “OPMG”, with 433,794,654 shares of common stock outstanding and a market cap
of approximately $4,771,741. TBC will be issued by OPMG/PhoneGuard EIGHTEEN
MILLION (18,000,000) shares of common stock,  TWELVE MILLION (37,000,000)
one-year warrants, that are exercisable at $0.01 per share for the above
referenced warrants and TWENTY FIVE MILLION (25,000,000) one-year warrants
exercisable at $0.02 per share (together the “Issued Shares” and the warrants
together the “Warrants”). If the Endorsement Party and Consulting Party renew
their agreements with OPMG/PhoneGuard the terms of the Warrants shall be
extended  for the same terms as the renewal agreements not to exceed a total
exercise period of three years (the initial year plus up to two more years).
 
TBC’s shares and Warrants (and the shares into which they are convertible) shall
be protected from dilution as follows: TBC shall have (i) so-called “full
ratchet” anti-dilution protection from subsequent issuances of Common Stock (or
warrants or other instruments convertible into Common Stock) either for no
consideration or for a lower cost per share than the exercise price of the
Warrants (as set forth below), except for Exempt Issuances (as defined below),
and Company further agrees to an adjustment to be negotiated in good faith with
TBC to protect the value of TBC’s Warrants from the financial dilution inherent
in any issuance of Common Stock (or warrants or other instruments convertible
into Common Stock) at a price per share (or exercise price per share) of less
than the fair market value of such security at the time of issuance (if higher
than the Exercise Price of the Warrants), provided that no such adjustment shall
be required in the case of public offering of any such security at a customary
discount from fair market value per common practice in the securities industry
among arms-length parties trying in good faith to maximize the value of the
offering to the issuer (ii) the pre-emptive rights set forth below, (iii)
customary adjustments for stock splits or share dividends as set forth below,
and (iv) protection against Company’s distribution of cash or property prior to
TBC’s exercise of the Warrants as set forth below. Exempt Issuances shall mean
issuances amounting, in the aggregate, to less than ten percent (10%) of the
currently outstanding shares of Common Stock as of the date hereof, in
connection with strategic partnerships. OPMG/PhoneGuard covenants that the
shares, when issued pursuant to the exercise of the Warrants, will be duly and
validly issued, fully paid and non-assessable and free from all taxes, liens and
charges with respect to the issuance thereof. The number of and kind of
securities purchasable upon exercise of the Warrants and the Exercise Price
shall be subject to adjustment from time to time as follows: (a) if
OPMG/PhoneGuard shall at any time prior to the expiration of the Warrants
subdivide the shares or underlying Common Stock, by split-up or otherwise, or
combine the shares or underlying Common Stock, or issue additional shares of its
Common Stock as a dividend, the number of shares issuable on the exercise of the
Warrants shall be proportionately increased in the case of a subdivision or
stock dividend, or proportionately decreased in the case of a combination.
Appropriate adjustments shall also be made to the purchase price payable per
share, but the aggregate purchase price payable for the total number of shares
purchasable under the Warrants (as adjusted) shall remain the same. In case of
any reclassification, capital reorganization, or change in the capital stock of
the Company (other than as a result of a subdivision, combination, or stock
dividend provided above), then the Company shall make appropriate provision so
that the holder of the Warrants shall have the right at any time prior to the
expiration of the Warrants to purchase, at a total price equal to that payable
upon the exercise of the Warrants, the kind and amount of shares of stock and
other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
shares as were purchasable by the holder immediately prior to such
reclassification, reorganization, or change. In any such case appropriate
provisions shall be made with respect to the rights and interest of the holder
so that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
share payable hereunder, provided the aggregate purchase price shall remain the
same. Company and TBC agree that in the event of distributions of cash
(including dividends, for the avoidance of doubt) or property (other than Common
Stock) prior to TBC’s exercise of the Warrants, TBC shall be entitled to its
share of such distributions on a real time basis, as and when they are made, to
the same extent as if TBC had exercised all of its Warrants prior to any such
distribution. Except for Exempt Issuances, if Company shall issue, on or after
the date upon which the Warrants are issued to TBC, any additional Common Stock,
warrants or other securities convertible into Common Stock, either without
consideration or for a consideration per share less than the Exercise Price
applicable to the Warrants in effect immediately prior to the issuance of such
additional securities, the Exercise Price for the Warrants in effect immediately
prior to each such issuance shall forthwith (except as otherwise provided in
this clause) be adjusted to an Exercise Price equal to the price paid (or
payable in the case of a warrant, etc.) per share for such additional security,
and the number of shares of Common Stock for which the Warrants are exercisable
shall be proportionately increased so that TBC shall still have the right to
acquired the same aggregate percentage interest of the fully-diluted Common
Stock as may be calculated from the numbers above . When any adjustment is
required to be made pursuant to the foregoing provisions, the Company shall
promptly notify the holder of such event and of the number of shares or other
securities or property thereafter purchasable upon exercise of the Warrants. The
Company agrees during the term the rights under the Warrants are exercisable to
reserve and keep available from its authorized and unissued shares for the
purpose of effecting the exercise of the Warrants such number of shares of
Common Stock for issuance upon conversion of the Warrants as shall from time to
time be sufficient to effect the exercise of the rights under the Warrants.
Company agrees not take any action with the intent of undermining the effect of
the anti-dilution provisions, and agrees to act in good faith and make
appropriate adjustments to the conversion price (and number of shares into which
the Warrants are convertible) for events which are not specifically dealt with
herein. In the event OPMG/PhoneGuard desires to issue additional Common Stock
(or warrants or other instruments convertible into Common Stock) at a price per
share (or exercise price per share) greater than the fair market value of such
security at the time of issuance and greater than the Exercise Price of the
Warrants, OPMG/PhoneGuard shall give written notice of the intent to issue such
additional securities to TBC. For a period of time after such notice by
OPMG/PhoneGuard equivalent to the time remaining on the unexercised Warrants, if
any, plus thirty (30) days, TBC shall have an irrevocable first option to
purchase at the issuing price up to the number of shares (or rights to purchase
shares) of the additional Common Stock or security. For the avoidance of doubt,
the foregoing pre-emption right shall not be applicable in the case of stock
issued by Company for the purpose of acquiring an unaffiliated company in a
merger, except to the extent other holders of Common Stock are entitled to such
pre-emption rights.



 
Page 2 of 9

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE
PLACE WITH FOUR ASTERISKS [****].

 
Additionally, effective as of March 1, 2011, OPMG/PhoneGuard will retain TBC as
a consultant for one (1)  year as additional consideration for its services in
securing Endorsement Party and Consulting Party and other good and valuable
consideration. The consultancy fee payable to TBC shall be TWENTY THOUSAND AND
NO/100 DOLLARS ($20,000) per month, which fee shall accrue until OPMG/PhoneGuard
closes a financing of at least $5,000,000. Provided, however, if prior to the
closing of the $5,000,000 OPMG/PhoneGuard closes a bridge financing of at least
$500,000 or enters into a factoring agreement, OPMG/PhoneGuard shall pay TEN
THOUSAND AND NO/100 DOLLARS ($10,000) per month and the remaining TEN THOUSAND
AND NO/100 DOLLARS ($10,000) per month Consultant’s Fee due TBC will continue to
accrue as provided above. The Consultant’s fees paid to TBC will be deducted
from sales royalties payable to TBC with credits to OPMG/PhoneGuard. TBC’s
duties will consist of marketing the Software Applications directly and through
working with Justin Bieber and Remster 2, LLC. Any breach by TBC of the
Consulting duties shall only impact payment of the monthly fees set forth above
and not other royalty or other amounts otherwise payable to TBC hereunder.
 
TBC have the right to have one person serve on the Board of Directors of
OPMG/PhoneGuard at all times during the Term of this Agreement.


Additionally, TBC shall receive the following payment amounts for of all sales
of the Product by OPMG/PhoneGuard in the Territory, as follows:

 
·  
Payment by OPMG/PhoneGuard to TBC of a sales royalty amount equal to a
percentage of the of the net profit as described below, which is defined as
deducting from the gross sales sums received by OPMG/PhoneGuard for each
Software Application sold by OPMG/PhoneGuard in the Territory [****]:
 
[****] are amortized under Generally Accepted Accounting Principles or when
applicable, International Financial Reporting Standards, all sales royalties
payable to Justin Bieber, Remster 2, LLC, DB Technologies, LLC and Last Gang
Management, Inc. and for wholesale sales where OPMG/PhoneGuard does not sell
directly to consumers, the commissions payable to sales representatives and
companies. The percentage payable shall be [****] for direct annual sales to
consumers and [****] on monthly sales where [****] payments have been made
([****]) and [****] on wholesale sales. The costs other than commissions and
sales royalties referred to above shall be [****] per Software Application per
person. In determining the gross sales sums received by OPMG/PhoneGuard, all
taxes, tariffs, duties or fees deducted by purchasers or other third parties
shall not be considered as having been received by OPMG/PhoneGuard. Furthermore,
in calculating the sales royalties for the annual sales to consumers, an
additional [****] shall be deducted by OPMG/PhoneGuard after multiplying the net
sales price by [****] for the individual plan and [****] deducted for the family
plan.

 
 
Page 3 of 9

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE
PLACE WITH FOUR ASTERISKS [****].
 



·  
All sales royalty payments to TBC will be paid directly by OPMG/PhoneGuard to
TBC or its designee and shall be computed and paid not later than the [****]
following receipt by OPMG/PhoneGuard.



·  
The sales royalty amounts only begin if Justin Bieber is acting as Spokesperson
for the Product. All sales completed before the date Justin Bieber begins
officially acting as Spokesperson for OPMG/PhoneGuard, e.g., pursuant to a term
sheet or other contractual agreement, shall be paid in accordance with the
above, but only to the extent it can be shown that the sales are attributable to
TBC’s promotional efforts.

 
Additional
Shares Option:
For good and valuable additional consideration, the receipt and sufficiency of
which is hereby acknowledged by OPMG/PhoneGuard, TBC is granted the following
options to purchase additional shares of OPMG/PhoneGuard common stock:



·  
TBC shall have an option, exercisable within ten (10) business days of the date
it receives any sales report from OPMG/PhoneGuard beginning during the initial
twenty-four (24) month period following execution of this Agreement, to cause
OPMG/PhoneGuard to issue TBC up to fifty percent (50%) of the sales royalties
due TBC in shares of OPMG/PhoneGuard common stock in lieu of payment of the
royalty, at the option price of $0.01 per share for up to [****] shares of
common stock, payable during an individual sales reporting period or multiple
sales reporting periods until the option has been fully exercised.



 
Page 4 of 9

--------------------------------------------------------------------------------

 


CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE
PLACE WITH FOUR ASTERISKS [****].
 
Payment
Adjustments:
In the event of any refunds or adjustments made by OPMG/PhoneGuard to customers,
sales agents and carriers, OPMG/PhoneGuard will be entitled to a credit upon
sustaining the refund or adjustment on a cash basis.

 
·  
If OPMG/PhoneGuard or its designee makes any overpayment to TBC, TBC will
reimburse OPMG/PhoneGuard for such over-payment [****]of receipt of written
notice of same. OPMG/PhoneGuard also may deduct the amount of the over-payment
from any payments due or becoming due to TBC. If OPMG/PhoneGuard pays TBC any
amounts for sales of the Product which sales proceeds are returned later, those
Payments will be considered overpayments. OPMG/PhoneGuard may at any time elect
to utilize a different method of computing royalties so long as such method does
not decrease the net monies received by or credited to TBC hereunder. In the
event of any actual refunds or adjustments made by OPMG/PhoneGuard to customers,
sales agents and carriers, OPMG/PhoneGuard will be entitled to a credit from TBC
for any previously paid sales royalties attributable thereto upon sustaining the
refund or adjustment on a cash basis. After the expiration of the Term, no
statements shall be required for periods during which no additional payments
accrue unless TBC gives OPMG/PhoneGuard, or its designee, a written request
therefore before the expiration of the [****] accounting period to which the
desired statement relates. If any deductions for any taxes, tariffs, duties or
fees are required, or if any Licensee deducts any such taxes, tariffs, etc. from
its payments to OPMG/PhoneGuard, OPMG/PhoneGuard may deduct a proportionate
amount of those taxes from TBC’s royalties, on the same basis and in the
proportionate ([****]) amount as OPMG/PhoneGuard’s royalties are reduced.
OPMG/PhoneGuard will provide notice to TBC of any such deductions with the
next [****] accounting and payment, along with supporting documentation
regarding same.

 
 
Page 5 of 9

--------------------------------------------------------------------------------

 
 
Audit:
OPMG/PhoneGuard will maintain books and records which report the sales or other
exploitations of the Product hereunder on which payments hereunder are payable
to TBC.  TBC may, at its sole expense, designate a certified public accountant
("CPA") or other qualified representative to examine those books and records, as
provided in this paragraph only.  Such examination: (a) may be made only for the
purpose of verifying the accuracy of the statements sent by OPMG/PhoneGuard; (b)
may be made for a particular statement only once and only within three (3) years
after the date when OPMG/PhoneGuard sent that statement; and (c) may be made
only during OPMG/PhoneGuard's usual business hours, and at the place where it
keeps the books and records to be examined, and upon reasonable notice to
OPMG/PhoneGuard.  (OPMG/PhoneGuard will be deemed conclusively to have sent each
statement on the dates prescribed above unless TBC notifies OPMG/PhoneGuard
otherwise, with respect to any statement, within ninety (90) days after that
date.)  No examination may be made of any records that do not specifically
report sales, returns or other distributions of the Product or other
transactions on which payments are due TBC (or calculation of Fixed Costs or
Retained Share). Notwithstanding the foregoing, TBC will be permitted to examine
records that reflect the number of subscriptions sold, any movement of
OPMG/PhoneGuard's inventory of such Software Applications, and any credits or
rebates that are given in respect of such Software Applications, for each
accounting period that is the subject of the audit.  Further, such examination
shall be conditioned upon the CPA's written agreement to OPMG/PhoneGuard that
the CPA will not voluntarily disclose any findings to any Person or entity other
than TBC, its attorney or other advisers.



 
If TBC has any objections to a royalty statement, they will give OPMG/PhoneGuard
specific notice of that objection and the reasons for it within three (3) year
after the date that OPMG/PhoneGuard is deemed to have sent that statement.  Each
royalty statement will become conclusively binding at the end of that three (3)
period, and TBC will no longer have any right to make any other objections to
it.  TBC will not have the right to sue OPMG/PhoneGuard in connection with any
royalty accounting, or to sue OPMG/PhoneGuard for royalties from Product sales
or subscriptions sold or receipts derived by OPMG/PhoneGuard during the period a
royalty accounting covers, unless TBC commences the suit within six (6) months
after the end of that three (3)  ­year period.  If TBC commences suit on any
controversy or

 
 
Page 6 of 9

--------------------------------------------------------------------------------

 
 

 
claim concerning royalty accountings rendered to TBC under this Term Sheet
Agreement and any subsequent Agreement, the scope of the proceeding will be
limited to determination of the amount of the payments due for the accounting
periods concerned, and the court will have no authority to consider any other
issues or award any relief except recovery of any payments found owing. Recovery
of any such royalties will be the sole remedy available to TBC by reason of any
claim related to OPMG/PhoneGuard's royalty accountings. Without limiting the
generality of the preceding sentence, TBC will not have any right to seek
termination of this Agreement or subsequent Agreement or avoid the performance
of its obligations under it by reason of any such claim. The preceding three
sentences will not apply to any item in a royalty accounting if TBC establishes
that the item was fraudulently misstated.

 
Interest:
Interest will not be payable on any amounts paid to TBC, except for those
amounts that are due without dispute and are paid late, with thirty (30) days
grace period.



Confidentiality:
The Parties will enter into a separate Confidentiality Agreement. Until such
time, all matters, materials, terms and discussions relating to this Agreement
shall be kept strictly confidential as though such a reasonable and customary in
the software development and marketing industry confidentiality agreement were
in place, the disclosure of which may result in legal action by OPMG/PhoneGuard
or TBC to recover all available legal and equitable relief. This Agreement shall
be governed in its entireties by and construed in accordance with the laws of
the State of Florida without regard to the principles of conflicts of
law.  Venue for any legal action relating to or arising from this Agreement
shall lie exclusively in the State and federal Courts of Volusia County,
Florida. In the event that a legal action is brought to enforce, interpret or in
any manner relating to or arising from this Agreement, the prevailing party
shall be entitled to recover its costs of courts, including all attorneys' fees
at all trial and appellate levels, which sum shall include costs associated with
reasonable attorneys' travel, reasonable investigative and expert witness costs
and reasonable paralegal fees.

 
 
Page 7 of 9

--------------------------------------------------------------------------------

 
 
Legal Expenses:
Each party will bear their own fees and costs relating to this Term Sheet
Agreement and any subsequent agreements that may arise herefrom.



Documentation:
All subsequent documentation, to the extent required, will be jointly prepared
by counsel for the OPMG/PhoneGuard or its designee and TBC or its designee and
will be in the form and on terms acceptable to TBC. Until such time, this
Agreement constitutes the entire agreement between the parties hereto with
respect to the matters set forth herein, and supersedes in its entirety any and
all agreements or communications, whether written or oral, previously or
contemporaneously made in connection with the matters herein.  Any agreement to
amend or modify the terms and conditions of this Agreement must be in writing
and executed by the parties hereto. This Agreement may be executed and delivered
in two or more counterparts each of which shall be deemed an original and all of
which together shall constitute one instrument.  A facsimile or photocopy of a
signature on this Agreement shall constitute an original for all purposes.

 
Subsequent
Employment:
OPMG/PhoneGuard will use all best efforts to cause Cellular Spyware, Inc. to
engage TBC for agency, consulting, marketing and promotional services for the
DriveSafeTM and PhoneGuard® mobile software applications in the World markets,
which for the purposes of this Agreement shall be defined as the entirety of the
planet Earth, exclusive of North America, Central America and South America.



Survival of Terms:
If a court of competent jurisdiction invalidates any provision of this
Agreement, then all of the remaining provisions of this Agreement shall remain
in full force and effect, provided that both parties hereto may still
effectively realize the complete benefit of the promises and considerations
conferred hereby. The parties agrees that the terms applicable to the warrants
and shares (including term, exercise price, anti-dilution protection, etc.) and
the calculation of the revenue percentages set forth herein shall be provided on
a most favored nations basis with the terms applicable to Justin Bieber or
Remster 2, LLC or Last Gang in their respective agreements with OPMG/PhoneGuard.

 
 
Page 8 of 9

--------------------------------------------------------------------------------

 
 
Capacity:
The parties acknowledge and agree that this Agreement has been entered into
without duress and that each party has the authority to fully bind the person or
entity they enter this agreement on behalf of and any argument of lack of
capacity is specifically waived. The parties acknowledge and agree that each
party and its counsel, and counsel being retained as is deemed appropriate in
the sole discretion of each party doing so, if at all, have reviewed and revised
this Agreement and that the normal rule of construction, to the effect that any
ambiguities are to be resolved against the drafting party, shall not be employed
in the interpretation of this Agreement.





Agreed this 2nd day of May, 2011.



For The Big Company, LLC:



_____________________________________________

By: Keith St. Clair, Manager.





Agreed this 2nd day of May, 2011.



For Options Media Group Holdings, Inc., t/b/k/a PhoneGuard, Inc.:

 
_____________________________________________

By: Scott Frohman, CEO

 
 
Page 9 of 9
 
 